Case 19-13576-amc        Doc 41     Filed 12/17/19 Entered 12/17/19 11:11:21             Desc Main
                                    Document Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF PENNSYLVANIA

In Re:                                                    Chapter 13
         NICHOLLA R ANDERSON                              Bankruptcy No.19-13576-JKF


                               Debtor

                          OBJECTION OF CHAPTER 13 TRUSTEE
                         TO CONFIRMATION OF PLAN OF DEBTOR

        AND NOW comes Scott F. Waterman, Esq., Standing Chapter 13 Standing Trustee, to
object to confirmation of the chapter 13 plan of the Debtor, because it fails to comply with 11
U.S.C. Sections 1322 and/or 1325 of the Bankruptcy Code, and/or Debtor has failed to provide
information, evidence, or corrections to the petition, schedules, statements, or other documents
filed by Debtor to enable the standing trustee to evaluate the Plan for confirmation, as follows:


        The claims and/or claim amounts identified in the Plan are inconsistent with one or more
filed proofs of claim.

       Debtor(s) has/have failed to file all applicable Federal, State and local tax returns as
required by Section 1308, in violation of 11 U.S.C. Section 1325 (a)(9).

       The Plan is underfunded in that the total filed proofs of claim which are to be paid
through the Plan exceed the value of the Plan.

      WHEREFORE, the standing trustee requests that the Court enter an order in the form
annexed hereto denying confirmation of the Plan.


                                                  Respectfully submitted,

                                                  /s/ Scott F. Waterman
                                                  Scott F. Waterman, Esquire
                                                  Chapter 13 Standing Trustee
